Name: Commission Regulation (EC) NoÃ 1774/2004 of 14 October 2004 amending Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  distributive trades;  beverages and sugar
 Date Published: nan

 15.10.2004 EN Official Journal of the European Union L 316/61 COMMISSION REGULATION (EC) No 1774/2004 of 14 October 2004 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Articles 26 and 33 thereof, Whereas: (1) Under the arrangements for the private storage of wine and musts provided for in Regulation (EC) No 1493/1999, producers should be allowed to conclude sales contracts during the period of validity of storage contracts in order to encourage them to become more market oriented. (2) Article 42 of Commission Regulation (EC) No 1623/2000 (2), provides for the approval of distillers of wine and the drawing up of lists of approved distillers. Given the importance of the distillation of potable alcohol, distillers should be guaranteed access to those lists. In addition, given advances in communications technologies, the electronic publication of this information should be provided for. (3) As regards the arrangements for the distillation or the withdrawal under supervision of by-products of wine-making, the rules on the organic production of grapes should be clarified and the notification to the Commission of certain derogations granted by the Member States should be provided for. (4) Article 63a of Regulation (EC) No 1623/2000, concerning the distillation of wine into potable alcohol, lays down a percentage of producers production that may be distilled. The percentage for the 2004/05 wine year should be set. In addition, experience in previous wine years indicates that some of the dates for this distillation should be amended. In order better to monitor the movement of the alcohol obtained in these distillation operations, prior authorisation should be provided for. (5) In order to guarantee the smooth implementation of intervention measures where several Member States are involved, the Commission should be notified of the competent authorities designated by the Member States. (6) Regulation (EC) No 1623/2000 should consequently be amended. (7) In order to permit the application of the amendments to Regulation (EC) No 1493/1999 for the whole wine year, this Regulation should apply from 1 August 2004. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1623/2000 is hereby amended as follows: 1. In Article 34, paragraph 3 is replaced by the following: 3. Without prejudice to Article 33 of this Regulation and paragraphs 4, 5 and 6 of this Article, producers may not market or ship to a third party the product under contract during the period of validity of a storage contract. Notwithstanding the first subparagraph, producers may, while a storage contract is still valid, conclude a sales contract for the product in storage to take effect on expiry of the storage contract. They may also undertake to send the wine for distillation under Title III of this Regulation on expiry of the storage contract. 2. Article 42 is replaced by the following: Article 42 Approval of distillers 1. Member States shall approve distillers established in their territory who so request. 2. Member States may withdraw approval, either temporarily or permanently, from distillers failing to meet their obligations under this Regulation. 3. Member States shall draw up a list of the approved distillers, which they shall forward to the Commission electronically. They shall also immediately forward all subsequent amendments to that list. The Commission shall publish that information on its website. 3. Article 49(4 ) is replaced by the following: 4. Under Article 27(8) of Regulation (EC) No 1493/1999, Member States may provide, in respect of all or part of their territory, that the following producers may discharge their obligation to deliver the by-products referred to in paragraphs 3 and 6 of that Article by withdrawing those products under supervision: (a) producers who produce no more than 80 hl by themselves on their own premises; (b) producers who grow their grapes using organic production methods. 4. In Article 50, the following subparagraph is added to paragraph 1(b): The Member State shall lay down the detailed rules of application for this point and inform the Commission thereof. 5. Article 63a is amended as follows: (a) in paragraph 1, the words for the period from 1 October to 31 December are replaced by for the period from 1 October to 23 December; (b) in the first subparagraph of paragraph 2, the words For the wine year 2003/04 are replaced by For the 2004/05 wine year; (c) paragraph 4 is replaced by the following: 4. Member States shall notify the Commission by 15 January of the current year of the total volume covered by contracts or declarations submitted under Article 65(1) for the distillation referred to in paragraph 1 during the period referred to therein. (d) in the first subparagraph of paragraph 6, the words between 25 January and 15 February are replaced by between 30 January and 20 February; (e) paragraph 7 is replaced by the following: 7. Notwithstanding paragraph 6, Member States may approve contracts before 30 January for a quantity not exceeding 40 % of the quantity given in the contracts or declarations. 6. In Article 64(2), the following subparagraph is added: After the submission of the storage application and until the end of the storage period, the containers used and the place of storage may be changed only after obtaining approval from the competent authority. 7. Article 65 is amended as follows: (a) paragraph 4 is replaced by the following: 4. For the purposes of paragraph 3, the contract shall be replaced: (a) in the case referred to in the first subparagraph of paragraph 3, by the declaration, (b) in the case referred to in the second subparagraph of paragraph 3, by the declaration accompanied by a contract for delivery for distillation on the producer's behalf concluded between the producer and the distiller. (b) in paragraph 7, the following subparagraph is added: Where there are justified doubts about the eligibility of the wine for the distillation concerned, the competent authority of the Member State may extend the payment deadline referred to in the first subparagraph by a maximum of three months. 8. Article 66(2) is replaced by the following: 2. The security shall be released by the intervention agency once the proof referred to in Article 65(8) is presented within the time allowed. 9. In Article 74(5), the words within the deadline laid down in Article 65(7) are replaced by within the deadline laid down in Article 65(7) plus one month. 10. The following Article 102b is added: Article 102b Information regarding the competent authorities Member States shall draw up a list of the competent authorities and bodies designated for the purposes of this Regulation, which they shall forward to the Commission electronically. They shall also immediately forward all subsequent amendments to that list. The Commission shall publish that information on its website. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 45. Regulation last amended by Regulation (EC) No 908/2004 (OJ L 163, 30.4.2004, p. 56).